Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Claims 1 and dependent claims are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-8, 14, are previously withdrawn from consideration as a result of a restriction requirement, the above claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leonard Z. Hua on 9/2/21.

The application has been amended as follows:

Claim 1 (Currently Amended):  A modular computer system, comprising: 
a housing; 
at least one container for circuit boards, wherein the at least one container is configured to be lowered into the housing, wherein the at least one container comprises container slots installed in the interior of the at least one container with data connections for receiving pluggable circuit boards, wherein the at least one container further comprises at least one data connection installed on the outside of the at least one container, and wherein the at least one container in a lowered state is configured to be connected to a motherboard of the computer system via the at least one data connection installed on the outside of the at least one container;
a data connection, integrated into the at least one container, between the at least one data connection on the outside of the at least one container and the data connections in the interior of the container, for exchanging data between the pluggable circuit boards in the at least one container and the motherboard of the computer system while the at least one container is in the lowered state; and
a top outer wall of the at least one container when the housing cover is fixed such that, after the housing cover is fixed on the housing, the spring device is in a tensioned state and exerts a force on the top outer wall of the at least one container to fix the at least one container in a shakeproof manner in the housing;
wherein the housing cover is configured to be removed from the housing and to be fixed on the housing by manual operation in a region of the front side of the computer system;
wherein the housing cover is configured be removed from the housing based on a pulling movement after raising the housing cover on the front side of the computer system to an acute angle relative to the housing;
wherein at least one retaining strap of the housing cover is configured to be inserted, at an acute angle relative to the housing, into a rotatable mounting on the housing in a region of the rear side of the computer system before being fixed on the housing such that, and wherein when the housing cover is fixed by manual operation of lowering the housing cover in the region of the front side of the computer system.

Claims 2-8, 14: (rejoined)
Claims 9-11: (Cancelled).

Claim 12 (Previously Presented):  The computer system according to claim 1, further comprising: 
a latching device for fixing the housing cover on the housing such that the housing cover mounted in the rotatable mounting is configured to be latched in the latching device based on depressing the housing cover onto the housing; and
a release device for releasing the housing cover from the latching device.

Claim 13 (Previously Presented):  The computer system according to claim 1, wherein the computer system is configured to be fastened in a trunk of a vehicle.


to which the housing cover is raised for removing the housing cover is in the range of 30° or less. 

Allowable Subject Matter
Claims 1-8, 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: wherein at least one retaining strap of the housing cover is configured to be inserted, at an acute angle relative to the housing, into a rotatable mounting on the housing in a region of the rear side of the computer system before being fixed on the housing such that, and wherein, when the housing cover is fixed by manual operation in the region of the front side of the computer system, a lever action of the housing cover is configured to tension the spring device when the housing cover is fixed by manual operation of lowering the housing cover in the region of the front side of the computer system, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Skinner (US20090231798 ) in view of Thieret (US 20050270298) and Sarraf (US 4926291) further in view of Cheng (US 6373692).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841